
	

115 S54 IS: Protect American Families from Unnecessary Registration and Deportation Act of 2017
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 54
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2017
			Mr. Booker (for himself, Ms. Warren, Mr. Schatz, Mr. Markey, Mrs. Murray, Mr. Sanders, Mr. Leahy, Mr. Merkley, Ms. Hirono, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the creation of an immigration-related registry program that
			 classifies people on the basis of religion, race, age, gender, ethnicity,
			 national
			 origin, nationality, or citizenship.
	
	
 1.Short titlesThis Act may be cited as the Protect American Families from Unnecessary Registration and Deportation Act of 2017 or the Protect American Families Act. 2.Prohibition of certain immigration-related registry programs (a)ProhibitionSubject to subsection (b) and notwithstanding any other provision of law, including sections 263, 265, and 266 of the Immigration and Nationality Act (8 U.S.C. 1303, 1305, and 1306)—
 (1)the Department of Homeland Security, the Department of Justice, or any other Federal department may not create or implement a law enforcement or national security program that requires, or has the effect of causing, people to register or check in on the basis of religion, race, age, gender, ethnicity, national origin, nationality, or citizenship; and
 (2)consistent with the prohibition under paragraph (1), no Federal funds may be used to create or implement an immigration registry or check-in program.
 (b)Inapplicability to certain Federal programsThe prohibitions under subsection (a) shall not apply to any Federal program that— (1)merely collects and compiles data about aliens entering or exiting the United States; or
 (2)issues visas, grants United States citizenship, confers an immigration benefit to nationals of a foreign country, or temporarily or permanently protects noncitizens from removal.
